DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Group I (cls. 1-8) in the reply filed on 12/3/2020 is acknowledged. Claim 9 is hereby withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Recharging means in claim 1;
Discharging means in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After a review of the specification, the recharging means appears to be drawn to at least a main tank (per paragraph [0029]) and the discharging means is not defined. 

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Specifically, claim 1 recites a “discharging means” which is not defined by the specification.


112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the claim limitation “a discharging means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is a generic placeholder which does not convey the structure required to perform the functional term which precedes it, in this case being the functional term discharging.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claim 1, the terms "flexible" and “rigid” are relative terms which renders the claim indefinite.  The terms "flexible" and “rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is requested. 

Regarding claim 1, the claim recites the limitation "said recharging machine" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, the claim recites the limitation "the two solenoid valves" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, the claim recites “the two solenoid valves” in line 1 and in line 4 recites “the other solenoid valve” which renders the claim indefinite as it is unclear if the claim is claiming three new valves, or if the claim is referring to the respective solenoid valves in claim 1. Further it is entirely unclear what is being referred to by “the other solenoid valve.” For the purposes of examination, the Examiner will interpret the claim to be referring to the respective solenoid valves in claim 1. 

Regarding claim 3, the claim recites “two corresponding solenoid valves” which renders the claim indefinite as it is unclear whether the claim is referring to the same solenoid valves in claim 1 or if the claim is claiming new solenoid valves. For the purposes of examination, the Examiner will interpret the claim to be referring to the same solenoid valves in claim 1.

Regarding claim 4, the claim recites term “approximately" in line 2 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will interpret the claim to mean that the monobloc has a parallelepiped shaped. 

Regarding claim 5, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will interpret the first laying plane perpendicular to the middle plane.

Regarding claim 5, the claim recites the limitation "the middle plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the claim recites “a solenoid valve of a par of solenoid valves being in fluid communication with a second passage of a solenoid belonging to the other pair of solenoid valves” which renders the claim indefinite as it is unclear whether the claim is referring to the same solenoid valves in claim 1 or if the claim is claiming new solenoid valves. Clarification is requested. 

Regarding claim 5, the term "approximately" is a relative term which renders the claim indefinite.  The term “approximately " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will interpret the second duct to extend transverse to said first duct, and the second laying plane which is in turn parallel to and spaced apart from the first lying plane.

Claims 2-8 are rejected based on their dependency to claim 1. 
Claim 7 is rejected based on their dependency to claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vianello (EP 2365261A2, provided by Applicant in the IDS) in view of Karl (US 5,924,299).

Regarding claim 1, Vianello teaches an air conditioning recharging machine designed to recharge a refrigerant fluid into/from an air-conditioning system (see Abstract at least) mounted on board of a motor vehicle (see paragraph [0001]); said recharging machine comprising: 
- a flexible high-pressure hose (13, Fig. 2, paragraph [0020]) and a flexible low-pressure hose (13, Fig. 2, paragraph [0020]) designed to be connected to said air-conditioning system (see Fig. 2); 
- recharging means (8, Fig. 1, see paragraph [0019]) designed to supply a refrigerant fluid to said air-conditioning system through said flexible hoses so as to perform a recharging operation of the refrigerant fluid (see paragraph [0020]); 
- discharging means designed to discharge the refrigerant fluid from said air-conditioning system through said flexible hoses so as to perform a discharging operation of the refrigerant fluid (38, Fig. 2, see paragraph [0038]-[0039]);
a series of inlets/outlets hydraulically connected to at least said pair of flexible hoses, to said recharging means and to said discharging means; said valve distributor body being configured to selectively connect one or more inlets to one or more outlets (23, 24, 47, Fig. 2, see paragraphs [0029] and [0030]); 
Vianello does not teach:
- a valve distributor body, said recharging machine being characterized in that said valve distributor body comprises: 

	Karl teaches a monobloc body which features ports for flowing fluid in a motor vehicle (Karl, Title, Abstract, col. 4, lines 11-20) made of a rigid material (Karl, col. 2 lines 65-68) which is provided with one or more straight inner through-ducts, which have axial ends arranged opposite one another (Karl, see Fig. 3, the ports 21 and 23 are oppositely opposed by a through-duct therebetween, as is the same with 29 and 30). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vianello with the monobloc body as taught by Karl, in order to directly connect multiple elements in the machine through a junction point (Karl, col. 2, lines 5-11). 
	Through the combination of references, the limitation of one or more first straight inner through ducts are closed by a respective solenoid valve coupled to the first face itself, would be met at Vianello’s valves would be connected to the monobloc element of Karl which would allow for opening and closing of the through-ducts. 

Regarding claim 2, Vianello as modified teaches the machine according to claim 1, wherein the two solenoid valves which close the two axial ends of a said first through-duct are each provided with at least two passages, one of which is in fluid communication, in a direct and exclusive way, with a corresponding passage of the other solenoid valve through said through-duct (met through the combination of references as 23 and 24 communicate with respective valves 47 as shown in Fig. 2 communicate through the monobloc).  

Regarding claim 4, Vianello as modified teaches the machine according to claim 1, wherein said monobloc has approximately a parallelepiped shape (Karl, col. 3, lines 1-2), and has a reference axis (A); said first through-ducts extend approximately parallel and/or orthogonal to said reference axis (A) (see the axes X and Z in Fig. 3 of Karl).  

Regarding claim 6, Vianello as modified teaches the machine according to claim 4, wherein said monobloc is provided with at least four through-duct closed, at the axial ends, by four respective pairs of solenoid valves arranged on said first faces (Karl, 21, 23, 29, 30, Fig. 2).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vianello in view of Karl, as applied to claim 1, further in view of Carr (US 2011/0240910).

Regarding claim 8, Vianello as modified teaches the machine according to claim 1 but does not specifically teach that said refrigerant fluid comprises carbon dioxide. Carr teaches that carbon dioxide is a well-known refrigerant (Carr, paragraph [0008]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vianello as modified with refrigerant comprising carbon dioxide, as Carr teaches that carbon dioxide is a well-known refrigerant (Carr, paragraph [0008]).




Allowable Subject Matter
Claims 3, 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art of record is Vianello (EP 2365261A2, provided by Applicant in the IDS) in view of Karl (US 5,924,299).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
the solenoid valve comprises a shutter body movable between an open position and a closed position; 
mechanical and elastic members structured to exert a first force on said shutter body so as to keep said shutter body in said closed position; 
a first passage structured so as to cause the pressure of the fluid present in the first passage to exert a second force on said shutter body opposite to the first force so as to cause the movement of said shutter body towards said open position; 
a second passage structured so as to cause the pressure of the fluid present in the second passage to exert a third force on said shutter body concurrent with the first force so as to cause the displacement of said shutter body towards said closed position; said first through-duct connects one to the other the first passages of two corresponding solenoid valves.  
	Vianello as modified teaches the use of valves, but lacks the specifics of the solenoid valves, their construction, and how they operate. 

Regarding claim 5, the closest prior art of record is Vianello (EP 2365261A2, provided by Applicant in the IDS) in view of Karl (US 5,924,299) and Karl (US 6,286,327).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
wherein said monobloc is provided with at least a pair of first through-ducts, which lie on a first laying plane {00138/007409-USO/02129813.1}4about perpendicular to the middle plane of said monobloc and parallel to said reference axis (a); and two couples of solenoid valves which are arranged on said first faces so as to lie on said first lying plane and are each associated with a respective first through-duct; the second passage of a solenoid valve of a pair of solenoid valves being in fluid communication with the second passage of a solenoid valve belonging to the other pair of solenoid valves through at least a second duct which extends approximately transverse to said first duct on a second lying plane which is in turn approximately parallel to and spaced apart from the first lying plane.  
Vianello as modified by Karl ‘299 teaches the use of a monobloc to teach claim 1. However, Vianello as modified by Karl ‘299 does not teach the specifics of the valves within the monobloc. Karl ‘327 teaches a monobloc member which has a valve module, in which there are a first and second valve contained within the monobloc (Karl ‘327, col. 2 lines 60-65). However, Karl ‘327 does not teach two couples of solenoid valves which are arranged on said first faces so as to lie on said first lying plane and are each associated with a respective first through-duct; the second passage of a solenoid valve of a pair of solenoid valves being in fluid communication with the second passage of a solenoid valve belonging to the other pair of solenoid valves through at least a second duct which extends approximately transverse to said first duct on a 
Claim 7 is objected based on its dependency to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763